Catalyst Paper Corporation 2nd Floor - Lysander Lane Richmond, British Columbia Canada V7B 1C3 News Release October 13, 2009 Catalyst announces departure of chief financial officer Richmond (BC) – Catalyst Paper (TSX:CTL) today announced that it has accepted the resignation of David Smales, vice president, finance and chief financial officer. He will leave the company effective November 4, 2009 to join a Toronto-based construction and infrastructure development firm. The search for a successor is underway and a special committee of the Board of Directors will review the shortlist of suitable candidates in due course. “David has provided strong financial oversight during a period of significant change for our company and industry. He guided several key business transactions to timely completion,” said President and Chief Executive Officer Richard Garneau, “and on behalf of the Board I want to thank David for his contributions to our successes to date.” Mr.
